

117 HCON 18 IH: Expressing the sense of Congress regarding the importance of including small business concerns, especially minority-owned small business concerns, in any efforts to leverage the Defense Production Act in response to the COVID–19 pandemic.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 18IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Ms. Velázquez (for herself and Mr. Mfume) submitted the following concurrent resolution; which was referred to the Committee on Financial ServicesCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the importance of including small business concerns, especially minority-owned small business concerns, in any efforts to leverage the Defense Production Act in response to the COVID–19 pandemic.Whereas, on January 21, 2021, the President announced a national strategy and signed an Executive order to combat the COVID–19 pandemic;Whereas a cornerstone of the President’s national strategy and Executive order includes exercising his authority under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) to increase production of critical medical supplies, including testing supplies, vaccination supplies, and personal protective equipment (PPE);Whereas small businesses are bearing the brunt of the COVID–19 pandemic, as shown by the fact that from January 2020 through December 31, 2020, the number of open small businesses decreased by 29.7 percent;Whereas minority-owned small businesses, in particular, have been disproportionately affected by the COVID–19 pandemic;Whereas a National Bureau of Economic Research study found that during the first two months of the pandemic, 41 percent of small businesses owned by African Americans and 32 percent of small businesses owned by Hispanics were forced to close their doors, compared to 22 percent of small businesses overall;Whereas small businesses are resilient and proven innovators, and several have pivoted to manufacturing medical supplies, including PPE, in order to fill the gaps and retain their workforce; andWhereas sections 108 and 701 of the Defense Production Act of 1950 (50 U.S.C. 4518; 4551) establish a preference for small business concerns, and in particular, section 701 states that Small business concerns shall be given the maximum practicable opportunity to participate as contractors, and subcontractors at various tiers, in all programs to maintain and strengthen the Nation’s industrial base and technology base undertaken pursuant to this Act.: Now, therefore, be itThat it is the sense of Congress that the President should ensure small business concerns, especially minority-owned small business concerns, are included in any efforts to leverage the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in response to the COVID–19 pandemic by according preferences to small business concerns as directed under sections 108 and 701 of the Defense Production Act of 1950 (50 U.S.C. 4518; 4551).